Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Weber (DE102011115980, cited in grounds for rejection previous office actions including 4/08/2020 and 9/04/2020). Weber discloses a robot having a first and second link member (6 and 6), and the link members having an inner layer (7) made of carbon fiber reinforced plastic (CFRP) and outer layer (8) made of elastic material (para. [0042], [0023], [0041]). Weber does not disclose a fixation member which is attached to an entire circumference on the outer layer at a predetermined portion on each of the two link members, and does not disclose only at the predetermined portion is the outer layer covering the inner layer.
Another close piece of prior art is Kinoshita (US PGPub 2011/0097184, cited in grounds for rejection previous office actions including 4/08/2020 and 9/04/2020). While Kinoshita teaches a fixation member (31) between two link members (22b, 23b), Kinoshita is silent to the fixation member being attached to an entire circumference on the outer layer. Furthermore, even if Kinoshita or another piece of prior art taught the claimed fixation member, Weber teaches away from the elastic outer layer only being present at the predetermined portion where the fixation member attaches to the two link members, since Weber discloses the elastic outer layer’s purpose is to prevent chipping from entering food being processed in the event a link member breaks, and only placing the elastic outer layer on a small portion of the link member would not provide that disclosed protection. Therefore, there is no teaching, suggestion, or motivation in the prior art to modify Weber to have the missing claim limitations without the use of impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/William Kelleher/Supervisory Patent Examiner, Art Unit 3658